DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-24 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious the claimed combination of elements recited in claims 1 and 14, wherein a control apparatus is comprised of a lever housing displaceable in a width direction of a vehicle, an acceleration unit located at an end portion of the lever housing and transmits acceleration information, an acceleration controller connected to the acceleration unit and receives the acceleration information,  the acceleration unit including an acceleration switch mounted at the end portion of the lever housing (claim 1), a slider that is configured to contact an end portion of the acceleration switch and linearly moveable (claim 1), an acceleration magnet fixed to the slider (claim 1), an acceleration sensor fixed to the end portion of the housing (claim 1), a hinge housing coupled to a lower end portion of the lever housing (claim 14), a steering unit at a lower end portion of the hinge housing (claim 14), a steering controller configured to receive steering information from the steering unit (claim 14), and a damper located in the hinge housing and configured to generate a reaction force against rotation of the steering unit (claim 14).  While the prior art discloses lever housings, acceleration units, acceleration controllers, sensors, hinge housings, steering units, and steering controllers, the prior art does not teach or render obvious the integrated control apparatuses as claimed.  One of ordinary skill in the art would not be motivated to connect the elements of each prior art reference to make the applicant's invention absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656